UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1063



BILLY G. ASEMANI,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:05-cv-
02821-AMD)


Submitted:   June 26, 2008                  Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se. Ariana Wright Arnold, Melanie
Lisa Glickson, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy Asemani seeks to appeal the district court’s order

granting the Government’s motion for summary judgment in this

Federal Tort Claims Act action.   After the district court granted

the Government’s motion for summary judgment, Asemani filed a

timely notice of appeal.    He then directed correspondence to the

district court contending that the court entered its order three

days before Asemani’s response to the Government was due pursuant

to the court’s notice under Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975).   The district court construed Asemani’s correspondence

as a motion pursuant to Fed. R. Civ. P. 60(b)(1) and issued an

order indicating its inclination to grant Asemani’s post-judgment

motion.   See Fobian v. Storage Tech. Corp., 164 F.3d 887, 891 (4th

Cir. 1999).    Accordingly, we remand for the limited purpose of

permitting the district court to consider the merits of Asemani’s

response to the Government’s motion for summary judgment.    See id.

at 892.    In so doing, we express no opinion on the merits of

Asemani’s claims. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            REMANDED




                               - 2 -